DETAILED ACTION
This office action is in response to amendment filed on 8/23/2022.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al.
Regarding claim 19, Liu et al teach (Fig. 8A) An image sensor device, comprising: a first digital pixel including a first photo detector (716) and first memory cells (Memory) configured to store a first digital signal (via 808a) corresponding to a first detection signal from the first photo detector; and a second digital pixel including a second photo detector (pixel to the left of first pixel) and second memory (to the left of memory 1) cells configured to store a second digital signal (via 808a) corresponding to a second detection signal from the second photo detector, wherein the second digital pixel is adjacent to the first digital pixel along a first direction (X direction), wherein the first memory cells and the second memory cells are included in a single memory cell array (804), wherein the first photo detector and the second photo detector are formed on a first area (on 802) in a first semiconductor wafer, wherein the single memory cell array is formed on a second area in a second semiconductor wafer (on 804), and wherein the first semiconductor wafer is stacked on the second semiconductor wafer such that the first area overlaps the second area.
	Regarding claim 20, Liu et al teach the first memory cells are connected with a first word line and a plurality of bit lines, and wherein the second memory cells are connected with a second word line and the plurality of bit lines.
	Allowable Subject Matter
Claims 1-18, 21 and 22 are allowed.
	Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
Claims 19 and 20 are not amended to include limitations similar to claim 1.  On the contrary, the pixel cells are not required to be on different wafer.  It is believed Liu still anticipates each and very limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        


TK